Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 1 of 13 Pageid#: 2539



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                   BIG STONE GAP DIVISION

     WILLIAM THORPE, et al.,
                                 Plaintiffs,

                     v.                                   CASE NO. 2:20-cv-00007-JPJ-PMS
     VIRGINIA DEPARTMENT OF
     CORRECTIONS, et al.,

                                 Defendants.


                                CLASS PLAINTIFFS’ OPPOSITION
                               TO DEFENDANTS’ MOTION TO STAY

             Defendants’ motion to stay this entire case—based on the Individual Defendants’

      interlocutory appeal of this Court’s denial of their qualified immunity to a portion of the claims

      against them—misrepresents the Complaint and applicable law. Qualified immunity is not a

      challenge to this Court’s jurisdiction. It is a “personal immunity defense[]” from Class

      Plaintiffs’ claims against the Individual Defendants in their individual capacities for money

      damages under § 1983. Kentucky v. Graham, 473 U.S. 159, 166 (1985). Class Plaintiffs also

      seek injunctive relief, for the same constitutional violations, against the Individual Defendants

      in their official capacities under Ex parte Young. No matter how the Fourth Circuit rules on

      the Individual Defendants’ appeal, Class Plaintiffs’ official-capacity claims under the Eighth

      Amendment and Due Process Clause of the Fourteenth Amendment for injunctive relief will

      remain live. Defendants’ motion to stay is simply an attempt to maintain the discovery

      embargo they have enforced since the beginning of this case and to prevent class certification

      of any claim. Even if Defendants’ motion is denied (as it should be), and they are compelled

      to produce discovery, these dilatory tactics will have succeeded. At minimum, this Court will

      be required to adjust the deadlines for class-certification briefing.
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 2 of 13 Pageid#: 2540



             Though Defendants argue that an interlocutory appeal of a qualified immunity ruling

      “automatically stays” the district court proceedings, no court has held so—let alone in a case

      like this one, where none of the plaintiffs’ claims would be affected by the appeal. Mem. Supp.

      Defs.’ Mot. Stay 2 (W.D. Va. June 22, 2021), ECF No. 106 (“Mot. Stay”). Every federal court

      of appeals and most district courts to consider such appeals in cases involving constitutional

      claims for monetary and equitable relief have held that the proceedings as to the claims seeking

      equitable relief must continue.

             Instead, whether to grant a stay is a matter within this Court’s discretion—and

      Defendants fail to show how the Individual Defendants would suffer any prejudice that could

      justify staying class-wide discovery in this case. Defendants speculate that VDOC employees

      might be deposed more than once on issues specific to money damages, or that the issues for

      class certification will be unclear, absent a stay. These are not real concerns: Class Plaintiffs’

      constitutional claims for injunctive relief, which are irrelevant to the Individual Defendants’

      appeal, will necessarily require discovery of the same facts, such as intent, required for

      monetary relief. Deposing the Individual Defendants (or taking document discovery) on these

      issues is inevitable, and non-defendant VDOC employees have no claim to qualified immunity

      from official-capacity claims—they are fact witnesses. And even if this Court cannot certify a

      monetary damages sub-class now, an injunctive-relief subclass would include all prisoners who

      could claim money damages. Following a decision on the Individual Defendants’ appeal, this

      Court could simply amend the class definition to include a money-damages subclass. No new

      discovery would be required; and supplemental briefing, if any, would be limited.

             The only prejudice at stake here would be suffered by Class Plaintiffs. As this Court

      held, the Complaint alleges that Class Plaintiffs suffer “shocking harms”—both physical and

      psychological—imposed by the Individual Defendants’ unconstitutional administration of the

      Step-Down Program. A stay on these proceedings would only compound this prejudice and

                                                      2
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 3 of 13 Pageid#: 2541



      hamper Class Plaintiffs’ ability to obtain discovery supporting their motion for class

      certification. This Court should deny Defendants’ motion.

                                             BACKGROUND

             On May 6, 2019, Class Plaintiffs filed their Class Action Complaint against the Virginia

      Department of Corrections (“VDOC”) and the Individual Defendants—Harold Clarke, Randall

      C. Mathena, H. Scott Richeson, A. David Robinson, Henry J. Ponton, Marcus Elam, Denise

      Malone, Steve Herrick, Tori Raiford, Jeffrey Kiser, and Carl Manis—in both their individual

      and official capacities. Class Action Compl. (E.D. Va. May 6, 2019), ECF No. 1. Class

      Plaintiffs’ constitutional claims seek both (1) money damages from the Individual Defendants

      in their personal capacities under 42 U.S.C. § 1983; and (2) equitable (injunctive and

      declaratory) relief against the Individual Defendants in their official capacities under Ex parte

      Young, 209 U.S. 123 (1908). Id. ¶¶ 265-77. Class Plaintiffs also seek money damages and

      equitable relief to remedy Defendants’ violations of the Americans with Disabilities Act

      (“ADA”), 42 U.S.C. § 12101 and Rehabilitation Act (“RA”), 29 U.S.C. § 701. Id. ¶¶ 250-77.

             Denying the Individual Defendants’ motion to dismiss in part, this Court held that

      (1) qualified immunity does not insulate the Individual Defendants from personal damages

      liability under § 1983 for their constitutional violations; (2) the Complaint states claims for

      violations of the Eighth Amendment, Due Process Clause of the Fourteenth Amendment, and

      ADA and RA; and (3) the Complaint does not state a claim for violation of the Equal Protection

      Clause of the Fourteenth Amendment. Op. & Order 12, 16, 20, 23 (W.D. Va. June 15, 2021),

      ECF No. 101 (“Op.”). Class Plaintiffs conceded that no claim for monetary damages under

      § 1983 could lie against the Individual Defendants in their official capacities or against VDOC;

      the Court accordingly dismissed those claims. See Opp’n VDOC Mot. Dismiss 1 n.1 (E.D. Va.

      June 14, 2019), ECF No. 23; Op. 7; R. & R. 79 (W.D. Va. Sept. 4, 2020), ECF No. 70

      (“plaintiffs’ Response does not challenge” that the Individual Defendants and VDOC are not

                                                     3
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 4 of 13 Pageid#: 2542



      “persons” under § 1983). But other than their arguments under Rule 12(b)(6), the Individual

      Defendants did not seek to dismiss Class Plaintiffs’ official-capacity claims for equitable relief

      under Ex parte Young. Indiv. Defs’ Mem. Supp. Mot. Dismiss 2 (E.D. Va. June 14, 2019),

      ECF No. 22. Nor did the Court dismiss those claims.

               The Individual Defendants’ interlocutory appeal concerns only the narrow legal

      question of whether Class Plaintiffs’ constitutional rights were clearly established at the time

      of violation and whether the Individual Defendants should be personally liable for money

      damages. But Defendants argue that this entire case must be stayed pending the Individual

      Defendants’ appeal.1 Defendants’ motion is the latest in a long line of their varied and vague

      justifications for halting the progress of this case. Since the parties’ Rule 26(f) conference in

      November 2019, Defendants embargoed most of the relevant discovery in this case until this

      Court issued a decision on their motions to dismiss. They have opposed all depositions of

      VDOC employees, interrogatories concerning the merits, and requests for admissions. They

      have refused production of key records relevant to the creation and operation of the Step-Down

      Program, such as research and analysis that formed the basis of the Step-Down Program and

      prior similar programs, and emails and memoranda that could shed light on VDOC’s decisions

      to amend aspects of the Program. They have also refused to produce most documents relevant

      to class certification, such as records and communications concerning decisions whether to

      retain a class member in solitary confinement or advance them in the Step-Down Program,

      medical records of class members, emails concerning class members, and emails and files of

      non-defendant VDOC employees at Red Onion and Wallens Ridge.




      1
        Privately, Defendants appear to express less confidence in their position. On June 28, 2021, Defendants’ counsel
      emailed counsel for Class Plaintiffs stating that Defendants are open to continuing discovery on the ADA and RA
      claims only. Class Plaintiffs have rejected this proposal for the reasons stated herein: Class Plaintiffs’
      constitutional claims will remain live regardless of how the Fourth Circuit rules on the Individual Defendants’
      appeal, and splitting discovery into multiple tracks will only further hinder the progress of this case.
                                                              4
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 5 of 13 Pageid#: 2543



             Now that the Court has rendered its decision on the motions to dismiss, the discovery

      landscape is clear, and the Court has issued an Amended Scheduling Order (W.D. Va. June 16,

      2021) (ECF No. 103) setting the deadline for Class Plaintiffs’ class certification at 60 days

      from its order on the motions to dismiss (i.e., August 16, 2021). During the Court’s May 25,

      2021 Status Conference, Class Plaintiffs agreed that this deadline was reasonable assuming

      that Defendants produced the above discovery in a timely manner. Status Conf. Tr. 38 (W.D.

      Va. May 25, 2021).

                                              ARGUMENT

      I.     Defendants Are Not Entitled To An Automatic Stay Because Class Plaintiffs’
             Injunctive Relief Claims Will Proceed Regardless Of The Individual Defendants’
             Qualified-Immunity (Damages) Appeal

             The Individual Defendants argue that their appeal with respect to qualified immunity

      “requires a stay of the case as to . . . Plaintiffs’ Due Process and Eighth Amendment claims” in

      their entirety. Mot. Stay 1. But the Individual Defendants’ appeal relates only to Class

      Plaintiffs’ entitlement to monetary damages under § 1983 against the Individual Defendants in

      their individual capacities. Class Plaintiffs also request equitable relief under Ex parte Young

      against the Individual Defendants in their official capacities; like the § 1983 claims, those

      claims also require Class Plaintiffs to prove “an ongoing violation of federal law” by the

      Individual Defendants. Virginia Office for Protection & Advocacy v. Stewart, 563 U.S. 247,

      255 (2011) (internal quotation marks omitted); see also West v. Atkins, 487 U.S. 42, 48 (1988)

      (“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

      Constitution.”). Put simply, the Individual Defendants’ qualified-immunity appeal could only

      affect whether Class Plaintiffs receive monetary damages in addition to equitable relief. And

      regardless of the outcome on appeal, Class Plaintiffs’ Eighth Amendment and Due Process

      claims will remain live.



                                                     5
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 6 of 13 Pageid#: 2544



             In their motion to dismiss, the Individual Defendants raised qualified immunity as an

      affirmative defense to the § 1983 claims against them in their individual capacities alone.

      Indiv. Defs.’ Mot. Dismiss 22. That comports with how the Supreme Court has described the

      qualified-immunity doctrine: It is a “personal immunity defense[]” to damages, not a defense

      to claims for equitable relief, and not a Rule 12(b)(1) challenge to the district court’s

      jurisdiction. Kentucky v. Graham, 473 U.S. 159, 166 (1985); see Nevada v. Hicks, 533 U.S.

      353, 373 (2001) (noting that “[t]here is no authority whatever for the proposition that absolute-

      and qualified-immunity defenses pertain to the court’s jurisdiction”). And more importantly

      here, the Fourth Circuit has held that requests for equitable relief to remedy constitutional

      violations by state officers sued in their official capacities under Ex parte Young “are not

      affected by the defendants’ immunities.” Roller v. Cavanaugh, 984 F.2d 120, 122 (4th Cir.

      1993) (concluding that even if defendants enjoyed qualified immunity, “prospective relief to

      stop unconstitutional practices by states is available in federal courts, Ex parte Young, 209 U.S.

      123 (1908), [and] [plaintiff]’s claims for declaratory and injunctive relief are not affected by

      the defendants’ immunities.”); Lefemine v. Wideman, 672 F.3d 292, 303 (4th Cir. 2012)

      (“Claims for declaratory and injunctive relief are not affected by qualified immunity.”). Or, as

      the Supreme Court stated, qualified immunity “is a right to immunity from certain claims, not

      from litigation in general,” Behrens v. Pelletier, 516 U.S. 299, 312 (1996), and is “not

      available” in “cases against individuals where injunctive relief is sought instead of or in

      addition to damages,” Pearson v. Callahan, 555 U.S. 223, 242 (2009) (emphasis added); see

      also Wall v. Wade, 741 F.3d 492, 498 n.9 (4th Cir. 2014) (“[T]he doctrine of qualified

      immunity . . . ‘has no application to suits for declaratory or injunctive relief.’” (citation

      omitted)).

             Thus, this Court retains jurisdiction over Class Plaintiffs’ Eighth Amendment and Due

      Process claims even though the Individual Defendants have appealed the denial of their

                                                      6
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 7 of 13 Pageid#: 2545



      monetary-damages defense. “[I]nterlocutory review of a denial of qualified immunity does not

      automatically confer [on the court of appeals] jurisdiction over other issues in a case,”

      Livingston v. Kehagias, 803 Fed. App’x 673, 686 n.5 (4th Cir. 2020), and the Fourth Circuit’s

      review will be confined to the “narrow legal question” of whether the Individual Defendants

      should be liable for damages, Williams v. Strickland, 917 F.3d 763, 768 (4th Cir. 2019). In

      fact, consistent with the Fourth Circuit in Livingston, the leading case cited by the Individual

      Defendants undermines their request for a stay: In Rivera-Torres v. Ortiz-Velez, the First

      Circuit recognized that an interlocutory appeal only “divests the district court of control over

      those aspects of the case involved in the appeal.” 341 F.3d 86, 93 (1st Cir. 2003) (quoting

      Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)). In taking up the

      Individual Defendants’ appeal, the Fourth Circuit will not (and cannot) consider whether Class

      Plaintiffs have stated constitutional claims for equitable relief under Ex parte Young; this Court

      retains jurisdiction over those claims. The Individual Defendants’ contention that “[e]very

      federal circuit to consider the question has held that a defendant’s collateral-order appeal on

      the ground of immunity from suit . . . divests the district court of jurisdiction” is a non sequitur.

      Mot. Stay 3. This case centers on equitable remedies from which Individual Defendants cannot

      be immune—claims that the Fourth Circuit will not consider as part of the Individual

      Defendants’ appeal.

              Unsurprisingly, none of the authorities Defendants cite in support of their motion

      considers whether to stay proceedings pending an interlocutory qualified-immunity appeal in

      a case, like this one, where plaintiff seeks both monetary damages and equitable relief to

      remedy a constitutional claim.2 Instead, Defendants attempt to cobble together a rule from


      2
         See Rivera-Torres v. Ortiz Velez, 341 F.3d 86 (1st Cir. 2003); Forsyth v. Kleindienst, 700 F.2d 104 (3d Cir.
      1983); Apostol v. Gallion, 870 F.2d 1335 (7th Cir. 1989); Johnson v. Hay, 931 F.2d 456 (8th Cir. 1991); Chuman
      v. Wright, 960 F.2d 104, 105 (9th Cir. 1992); Stewart v. Donges, 915 F.2d 572, 579 (10th Cir. 1990). Some of
      the cases cited also did not involve a qualified-immunity defense at all. See BancPass, Inc. v. Hwy. Toll Admin,

                                                             7
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 8 of 13 Pageid#: 2546



      inapposite cases. For example, United States v. Modanlo—a criminal case—considered

      whether the court possessed jurisdiction over appeals filed in the midst of trial, prior to

      judgment. 762 F.3d 403, 411 (4th Cir. 2014), cited in Mot. Stay 4. Others, including

      Cloaninger, Gray-Hopkins, Pinion, and Adams, were cases in which defendants’ qualified-

      immunity defense could have resulted in dismissal of plaintiffs’ constitutional claims. See

      Cloaninger v. McDevitt, 555 F.3d 324, 329 (4th Cir. 2009) (monetary-damages claims under

      § 1983 and state law against municipal police officers in their official and individual

      capacities); Gray-Hopkins v. Prince George’s Cty., 309 F.3d 224, 229 (4th Cir. 2002)

      (monetary-damages claims under § 1983 and state law against municipal police officers for

      killing of decedent); O’Bar v. Pinion, 953 F.2d 74, 76 (4th Cir. 1991) (monetary-damages

      claims against prison officials in their individual capacities under § 1983).

              The plaintiff in Adams v. Naphcare, Inc., No. 2:16-cv-229, 2017 U.S. Dist. LEXIS

      232690 (E.D. Va. May 5, 2017), cited in Mot. Stay 5, did not seek injunctive relief for her

      constitutional claims, nor did she oppose a stay as to her constitutional claims. Id. at *4; see

      246 F. Supp. 3d 1128, 1158 (E.D. Va. 2017) (“[T]his case does not involve a federal court’s

      direct intrusion, by way of injunction, into the operation of a state agency . . . .”). And Moffett

      did not address defendants’ entitlement to a stay pending appeal, only whether defendants

      could file an interlocutory appeal of the district court’s decision to defer deciding their motion

      for summary judgment on the basis of qualified immunity. See H.H. ex rel. H.F. v. Moffett,

      335 F. App’x 306, 312-13 (4th Cir. 2009) (holding that the court possessed jurisdiction to

      review the district court’s deferral of a decision on defendants’ qualified immunity).

              The Individual Defendants ignore the fact that most federal courts to consider whether

      to stay proceedings in cases such as this—where the plaintiff seeks monetary and equitable



      LLC, 863 F.3d 391 (5th Cir. 2017); Williams v. Brooks, 996 F.2d 728 (5th Cir. 1993); Princz v. Fed. Republic of
      Germany, 998 F.2d 1 (D.C. Cir. 1993).
                                                            8
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 9 of 13 Pageid#: 2547



      relief for claims under federal law, and the defendant takes an interlocutory appeal pertaining

      to qualified immunity—have refused to grant the stay. See R.F.J. v. Fla. Dep’t of Children &

      Families, No. 3:15-cv-1184, 2017 U.S. Dist. LEXIS 222944, at *4 (M.D. Fla. Feb. 24, 2017)

      (collecting cases). Courts, including within this Circuit, have consistently held that because

      qualified immunity “is totally immaterial” to injunctive-relief claims, “suspension of discovery

      proceedings on the equitable claims . . . only delays the case unnecessarily.” Lugo v. Alvarado,

      819 F.2d 5, 7 (1st Cir. 1987); Alice L. v. Dusek, 492 F.3d 563, 565 (5th Cir. 2007) (denying

      defendant’s request for stay because “[t]o the extent that [defendant] is subject to discovery

      requests on claims for which she does not or cannot assert qualified immunity, such discovery

      requests do not implicate her right to qualified immunity”); see also McLaurin v. Morton, 48

      F.3d 944, 949 (6th Cir. 1995) (“We have permitted appeal of qualified immunity issues when

      other claims to which qualified immunity was not a defense remained pending in the district

      court.”); Green v. Brantley, 941 F.2d 1146, 1149 (11th Cir. 1991) (recognizing that, in taking

      an interlocutory appeal of a denial of “qualified immunity on one civil rights issue,” the

      defendant still “goes to trial on a separate issue . . . for which the defendant official has no

      immunity” and that “discovery can be limited to the issue for which the defendant official has

      no immunity”). The Second Circuit has expressly noted the agreement of the federal circuits

      that “when a plaintiff files suit against a state official in his personal capacity for money

      damages, and in his official capacity for injunctive relief, an appellate court has jurisdiction to

      hear the defendant’s appeal from the denial of a motion for summary judgment on the ground

      of qualified immunity with respect to the claim for damages, even though the defendant will

      nevertheless have to proceed to trial on the claim for injunctive relief.” Musso v. Hourigan,

      836 F.2d 736, 742 n.1 (2d Cir. 1988) (emphasis added).

             At bottom, the Individual Defendants have not pointed to any authority suggesting that

      their interlocutory appeal of this Court’s denial of qualified immunity “automatically stays”

                                                      9
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 10 of 13 Pageid#: 2548



      these proceedings. Mot. Stay 2. They cannot do so because every federal court of appeals and

      most district courts to consider such appeals in cases involving constitutional claims for

      monetary and equitable relief have held that the proceedings must continue with respect to the

      equitable claims. So too should this Court.

      II.    Defendants Identify No Prejudice If This Case Proceeds, Much Less “Clear And
             Convincing Circumstances” That Outweigh Irreparable Injury To Class Plaintiffs

             This Court’s decision whether to grant a stay pending an interlocutory appeal is not

      “automatic[],” as Defendants argue. Mot. Stay 2. The decision relies on several factors: “(1)

      the interests of judicial economy; (2) hardship and equity to the moving party if the action is

      not stayed; and (3) potential prejudice to the non-moving party.” Settle v. Stepp, No. 2:18-cv-

      01177, 2020 U.S. Dist. LEXIS 248065, at *3 (S.D. W. Va. Oct. 14, 2020) (quoting White v.

      Ally Fin. Inc., 969 F. Supp. 2d 451, 462 (S.D. W. Va. 2013)). Defendants must justify their

      request for a stay “by clear and convincing circumstances outweighing potential harm to the

      party against whom it is operative.” United States v. Taylor, No. 7:12-CR-00043, 2017 U.S.

      Dist. LEXIS 123560, at *11 (W.D. Va. Aug. 4, 2017) (quoting Williford v. Armstrong World

      Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983)). The same standard would apply to a qualified-

      immunity appeal. See Crawford-El v. Britton, 523 U.S. 574, 598-600 (1998) (noting trial

      courts can structure discovery to protect officials from “unnecessary and burdensome

      discovery”); Waid v. Early (In re Flint Water Cases), 960 F.3d 820, 828-29 (6th Cir. 2020)

      (denying stay sought on the basis of qualified immunity where defendants failed to establish

      irreparable harm absent such a stay).

             Defendants identify no prejudice or case-management challenges that would arise if

      this case progresses in tandem with the Individual Defendants’ appeal, let alone circumstances

      requiring a blanket stay. The opposite is true: A stay would only needlessly prolong inevitable

      discovery and class-certification briefing. Class Plaintiffs’ Eighth Amendment and Due

      Process claims remain, and discovery on the merits of those claims will occur regardless of
                                                 10
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 11 of 13 Pageid#: 2549



      whether monetary damages are an available remedy. See Alice L., 492 F.3d at 565 (denying

      defendant’s request for stay because, inter alia, “[t]o the extent that [defendant] is subject to

      discovery requests on claims for which she does not or cannot assert qualified immunity, such

      discovery requests do not implicate her right to qualified immunity”). The only possible

      prejudice that Defendants identify is the “risk that [Class] Plaintiffs will seek to depose the

      Individual Defendants and at least some VDOC personnel multiple times” if the Fourth Circuit

      affirms this Court’s order denying qualified immunity. Mot. Stay 6. But Class Plaintiffs would

      be required to probe issues relevant to compensatory and punitive damages, such as the

      Individual Defendants’ intent and knowledge, and gravity of Class Plaintiffs’ injuries, as part

      of discovery on their Eighth Amendment and ADA/RA claims. See Op. 19-20, 26-27 (holding

      Complaint states a claim for Eighth Amendment and ADA/RA claims). The Court could deal

      with any issues of allegedly repetitive depositions if and when they arise. Further, non-

      defendant VDOC staff are “non-party fact witnesses” for Class Plaintiffs’ money-damages

      claims; and they are not entitled to invoke qualified immunity from injunctive-relief claims.

      See In re Flint Water Cases, 960 F.3d at 826. Put simply, “[t]he discovery at issue is not only

      suitably tailored to the situation, but also inevitable.” Id. at 828.

              Even if this Court lacked jurisdiction to certify a § 1983 money damages subclass until

      the appeal resolves, it would possess jurisdiction to certify an injunction and declaratory relief

      subclass, which would include past, present, and future victims of the Step-Down Program.

      See Livingston, 803 Fed. App’x at 686 n.5 (“[I]nterlocutory review of a denial of qualified

      immunity does not automatically confer [on the court of appeals] jurisdiction over other issues

      in a case.”); Wall, 741 F.3d at 497-98 (vacating dismissal of prisoner’s equitable claims because

      prison officials merely voluntarily ceased the challenged practices). Because this subclass

      would necessarily include prisoners who have money-damages claims, the Court could later

      simply amend the class definition under Rule 23(c)(1)(C) to create a money-damages subclass.

                                                       11
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 12 of 13 Pageid#: 2550



             The Individual Defendants’ speculative concern that they might be required to sit for

      more than one deposition (Mot. Stay 6) pales in comparison to the well-documented harms that

      Defendants continually inflict upon Class Plaintiffs every day that the Step-Down Program

      remains in effect. See In re Flint Water Cases, 960 F.3d at 828-29 (denying motion to stay

      pending appeal where plaintiffs “alleged ongoing serious health injuries” such that “the

      progress of the litigation has a real effect on plaintiffs’ ability to secure a meaningful remedy”).

                                              CONCLUSION

             For the foregoing reasons, the Court should deny the Individual Defendants’ motion for

      a stay and require the parties to confer on further amendments to the June 16, 2021 Amended

      Scheduling Order.

      Dated: July 6, 2021                            Respectfully submitted:

                                                     /s/ Tara Lee
                                                     Tara Lee (VSB No. 71594)
                                                     Daniel Levin (pro hac)
                                                     Kristen J. McAhren (pro hac)
                                                     Maxwell J. Kalmann (pro hac)
                                                     Timothy L. Wilson, Jr. (pro hac)
                                                     Alyson Cox Yates (VSB No. 906460)

                                                     701 Thirteenth Street, NW
                                                     Washington, DC 20005
                                                     T: (202) 626-3600
                                                     F: (202) 639-9355
                                                     tara.lee@whitecase.com

                                                     Vishal Agraharkar (VSB No. 93265)
                                                     Eden Heilman (VSB No. 93554)
                                                     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                                     OF VIRGINIA
                                                     701 E. Franklin St., Suite 1412
                                                     Richmond, Virginia 23219
                                                     (804) 644-8022
                                                     vagraharkar@acluva.org
                                                     eheilman@acluva.org

                                                     Counsel for Class Plaintiffs




                                                      12
Case 2:20-cv-00007-JPJ-PMS Document 110 Filed 07/06/21 Page 13 of 13 Pageid#: 2551



                                    CERTIFICATE OF SERVICE

             I hereby certify that on the 6th day of July, 2021, I electronically filed the foregoing

      Class Plaintiffs’ Opposition to Defendants’ Motion to Stay with the Clerk of the Court using

      the CM/ECF system, which will send a notification of such filing (NEF) to the following:

       Margaret Hoehl O’Shea, AAG, VSB #66611
       Criminal Justice & Public Safety Division
       Office of the Attorney General
       202 North 9th Street
       Richmond, Virginia 23219
       (804) 225-2206
       moshea@oag.state.va.us

       Maya M. Eckstein, VSB #41413
       Trevor S. Cox, VSB #78396
       Hunton Andrews Kurth LLP
       951 E. Byrd St.
       Richmond, VA 23219
       (804) 788-8200
       meckstein@HuntonAK.com
       tcox@HuntonAK.com

       Attorneys for named Defendants

                                                                  /s/ Tara Lee
                                                                  Tara M. Lee (VSB No. 71594)

                                                                  701 Thirteenth Street, NW
                                                                  Washington, DC 20005
                                                                  T: (202) 626-3600
                                                                  F: (202) 639-9355
                                                                  tara.lee@whitecase.com
